ORDER

PER CURIAM.
Louis Edward Waite, Jr. (Father) appeals from a trial court judgment denying his Motion to Modify a Decree of Dissolution. Father alleges trial court error in failing to reduce his child support obligation and in awarding attorney’s fees to Jane Kevin Waite (Mother). We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment denying Father’s Motion to Modify is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Rustemeyer v. Rustemeyer, 148 S.W.3d 867, 870 (Mo.App. E.D.2004). Further, the trial court did not abuse its discretion in its award of attorney’s fees to Mother. Bullard v. Briem, 969 S.W.2d 880, 884 (Mo.App. E.D.1998). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).